Citation Nr: 1120009	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-35 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to November 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is remanded to the RO.  


REMAND

The Veteran requested a videoconference hearing before the Board.  See 38 C.F.R. § 20.700 (2010).  The Board remanded the case in February 2011 for the RO to schedule such a hearing, but the file does not reflect that a hearing was scheduled or conducted.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as the Board's February 2011 Remand was not completed by the RO, the Veteran's appeal is not yet ready for final appellate consideration.  Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a Board videoconference hearing.  

No action is required by the Veteran until he receives further notice; however he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

